Title: To George Washington from David Ramsay, 22 February 1786
From: Ramsay, David
To: Washington, George



Sir
New: York Feby 22d 1786

I beg that you would do me the honor to accept a copy of a book I have lately published & which is herewith transmitted. I only regret that my remote situation precluded me from comprehending the operations of the middle & eastern States in which you were the principal actor. Should the perusal give you a moments pleasure I shall be happy. At all events I beg you would accept it as a token of my gratitude for the important services you have rendered our common country & as an evidence of the particular esteem in which you are held by your Excellencys most obedient & very humble servt

David Ramsay

